
	
		I
		111th CONGRESS
		2d Session
		H. R. 6534
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2010
			Mr. Doyle (for
			 himself, Mr. Barton of Texas,
			 Mr. Ackerman,
			 Mr. Adler of New Jersey,
			 Mr. Altmire,
			 Mr. Arcuri,
			 Mr. Baca, Mr. Berry, Mr.
			 Bishop of Georgia, Mr. Bishop of New
			 York, Mr. Boccieri,
			 Mr. Boswell,
			 Mr. Brady of Pennsylvania,
			 Mr. Carnahan,
			 Mr. Chandler,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cohen, Mr.
			 Connolly of Virginia, Mr.
			 Conyers, Mr. Cooper,
			 Mr. Costello,
			 Mr. Courtney,
			 Mr. Critz,
			 Mr. Crowley,
			 Mr. Cummings,
			 Mrs. Dahlkemper,
			 Mr. Delahunt,
			 Mr. Donnelly of Indiana,
			 Ms. Edwards of Maryland,
			 Mr. Ellison,
			 Mr. Farr, Mr. Fattah, Ms.
			 Fudge, Mr. Gordon of
			 Tennessee, Mr. Gene Green of
			 Texas, Mr. Gutierrez,
			 Mr. Hall of New York,
			 Mrs. Halvorson,
			 Mr. Hare, Mr. Hastings of Florida,
			 Mr. Heinrich,
			 Ms. Herseth Sandlin,
			 Mr. Bartlett,
			 Mrs. Biggert,
			 Mr. Bilbray,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Boehner,
			 Mr. Brown of South Carolina,
			 Mr. Buyer,
			 Mrs. Capito,
			 Mr. Cao, Mr. Carter, Mr.
			 Castle, Mr. Coble,
			 Mr. Coffman of Colorado,
			 Mr. Cole, Mr. Conaway, Mr.
			 Dent, Mrs. Emerson,
			 Mr. Fleming,
			 Mr. Fortenberry,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Frelinghuysen,
			 Mr. Garrett of New Jersey,
			 Mr. Gerlach,
			 Mr. Gohmert,
			 Mr. Goodlatte,
			 Mr. Graves of Georgia,
			 Mr. Guthrie,
			 Mr. Hall of Texas,
			 Mr. Herger,
			 Mr. King of New York,
			 Mr. King of Iowa,
			 Mr. Kingston,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. LaTourette,
			 Mr. Lee of New York,
			 Mr. LoBiondo,
			 Mr. Manzullo,
			 Mr. McCaul,
			 Mr. Hill, Mr. Hodes, Mr.
			 Holden, Mr. Holt,
			 Mr. Inslee,
			 Mr. Israel,
			 Mr. Jackson of Illinois,
			 Mr. Kanjorski,
			 Ms. Kaptur,
			 Mr. Kildee,
			 Ms. Kilroy,
			 Mr. Kind, Mr. Kratovil, Mr.
			 Kucinich, Mr. Lipinski,
			 Mrs. Lowey,
			 Mr. Luján,
			 Mr. Maffei,
			 Mrs. Maloney,
			 Ms. Markey of Colorado,
			 Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum,
			 Mr. McIntyre,
			 Mr. McMahon,
			 Mr. Meeks of New York,
			 Mr. Miller of North Carolina,
			 Mr. Moore of Kansas,
			 Ms. Moore of Wisconsin,
			 Mr. Murphy of Connecticut,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mrs. Napolitano,
			 Mr. Neal of Massachusetts,
			 Mr. Nye, Mr. Oberstar, Mr.
			 Ortiz, Mr. Owens,
			 Mr. Pastor of Arizona,
			 Mr. Perriello,
			 Mr. Pierluisi,
			 Mr. Polis of Colorado,
			 Mr. Pomeroy,
			 Mr. Quigley,
			 Mr. Reyes,
			 Ms. Richardson,
			 Mr. Ross, Mr. Rothman of New Jersey,
			 Ms. Roybal-Allard,
			 Mr. Rush, Mr. Ryan of Ohio, Mr. Salazar, Mr.
			 Sarbanes, Mr. McCotter,
			 Mr. McKeon,
			 Mr. Mica, Mrs. Miller of Michigan,
			 Mr. Miller of Florida,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Paulsen,
			 Mr. Petri,
			 Mr. Pitts,
			 Mr. Platts,
			 Mr. Price of Georgia,
			 Mr. Reichert,
			 Mr. Rohrabacher,
			 Mr. Rooney,
			 Mr. Scalise,
			 Mr. Schock,
			 Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Smith of New Jersey,
			 Mr. Smith of Texas,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Tiahrt,
			 Mr. Tiberi,
			 Mr. Turner,
			 Mr. Upton,
			 Mr. Walden,
			 Mr. Wamp, Mr. Wittman, Mr.
			 Schauer, Mr. Scott of
			 Georgia, Ms. Schwartz,
			 Mr. Serrano,
			 Mr. Sherman,
			 Mr. Shuler,
			 Ms. Slaughter,
			 Ms. Speier,
			 Mr. Stupak,
			 Ms. Sutton,
			 Mr. Taylor,
			 Mr. Teague,
			 Mr. Thompson of California,
			 Ms. Titus,
			 Mr. Tonko,
			 Mr. Towns,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Velázquez,
			 Mr. Visclosky,
			 Mr. Walz, Mr. Waxman, Mr.
			 Weiner, Mr. Welch,
			 Ms. Woolsey, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To require the Secretary of the Treasury to mint coins in
		  recognition and celebration of the National Baseball Hall of
		  Fame.
	
	
		1.Short titleThis Act may be cited as the
			 National Baseball Hall of Fame Commemorative Coin
			 Act.
		2.FindingsThe Congress finds the following:
			(1)On June 12, 1939, the National Baseball
			 Hall of Fame and Museum opened in Cooperstown, New York. Ty Cobb, Walter
			 Johnson, Christy Mathewson, Babe Ruth, and Honus Wagner comprised the inaugural
			 class of inductees. This class set the standard for all future inductees. Since
			 1939, just one percent of all Major League Baseball players have earned
			 induction into the National Baseball Hall of Fame.
			(2)The National
			 Baseball Hall of Fame and Museum is dedicated to preserving history, honoring
			 excellence, and connecting generations through the rich history of our national
			 pastime. Baseball has mirrored our nation’s history since the Civil War, and is
			 now an integral part of our nation’s heritage.
			(3)The National
			 Baseball Hall of Fame and Museum chronicles the history of our national pastime
			 and houses the world’s largest collection of baseball artifacts, including more
			 than 38,000 3 dimensional artifacts, 3,000,000 documents, 500,000 photographs,
			 and 12,000 hours of recorded media. This collection ensures that baseball
			 history and its unique connection to American history will be preserved and
			 recounted for future generations.
			(4)Since its opening
			 in 1939, more than 14,000,000 baseball fans have visited the National Baseball
			 Hall of Fame and Museum to learn about the history of our national pastime and
			 the game’s connection to the American experience.
			(5)The National
			 Baseball Hall of Fame and Museum is an educational institution, reaching
			 10,000,000 Americans annually. Utilizing video conference technology, students
			 and teachers participate in interactive lessons led by educators from the
			 National Baseball Hall of Fame Museum. These award-winning educational programs
			 draw upon the wonders of baseball to reach students in classrooms nationwide.
			 Each educational program uses baseball as a lens for teaching young Americans
			 important lessons on an array of topics, including mathematics, geography,
			 civil rights, women’s history, economics, industrial technology, arts, and
			 communication.
			3.Coin
			 specifications
			(a)DenominationsIn
			 recognition and celebration of the National Baseball Hall of Fame, the
			 Secretary of the Treasury (hereafter in this Act referred to as the
			 Secretary) shall mint and issue the following coins:
				(1)$5 Gold
			 coinsNot more than 50,000 $5 coins, which shall—
					(A)weigh 8.359
			 grams;
					(B)have diameter of
			 0.850 inches; and
					(C)contain 90 percent
			 gold and 10 percent alloy.
					(2)$1 Silver
			 coinsNot more than 400,000 $1 coins, which shall—
					(A)weigh 26.73
			 grams;
					(B)have a diameter of
			 1.500 inches; and
					(C)contain 90 percent
			 silver and 10 percent copper.
					(3)Half dollar clad
			 coinsNot more than 750,000 half dollar coins which shall—
					(A)weigh 11.34
			 grams;
					(B)have a diameter of
			 1.205 inches; and
					(C)be minted to the
			 specifications for half dollar coins contained in section 5112(b) of title 31,
			 United States Code.
					(b)Legal
			 TenderThe coins minted under this Act shall be legal tender, as
			 provided in section 5103 of title 31, United States Code.
			(c)Numismatic
			 ItemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all coins minted under this Act shall be considered to be
			 numismatic items.
			(d)Sense of
			 CongressIt is the sense of
			 Congress that coins minted under this Act should be produced in a domed fashion
			 similar to the 2009 International Year of Astronomy coins issued by Monnaie de
			 Paris, the French Mint, and that if it is impractical to produce all coins
			 minted under this Act in such fashion, at a minimum the proof versions of the
			 coins minted in gold and silver should be minted in such fashion.
			4.Design of
			 coins
			(a)Design
			 Requirements
				(1)In
			 generalThe design of the coins minted under this Act shall be
			 emblematic of the game of baseball and of its place in American sports and the
			 American way of life.
				(2)Designations and
			 inscriptionsOn each coin minted under this Act there shall
			 be—
					(A)a designation of
			 the value of the coin;
					(B)an inscription of
			 the year 2015; and
					(C)inscriptions of
			 the words Liberty, In God We Trust, United
			 States of America, and E Pluribus Unum.
					(b)SelectionThe
			 design for the coins minted under this Act shall be—
				(1)selected by the
			 Secretary after consultation with the National Baseball Hall of Fame and the
			 Commission of Fine Arts and in accordance with subparagraph (c); and
				(2)reviewed by the
			 Citizens Coinage Advisory Committee.
				(c)Obverse Design
			 CompetitionThe Secretary shall hold a competition and provide
			 compensation for its winner to design the obverse of the coins minted under
			 this Act. The competition shall be held in the following manner:
				(1)The competition
			 shall be judged by an expert jury chaired by the Secretary and consisting of 3
			 members from the Citizens Coinage Advisory Committee who shall be elected by
			 such Committee and 3 members from the Commission of Fine Arts who shall be
			 elected by such Commission.
				(2)The Secretary shall determine compensation
			 for the winning design, which shall be not less than $5,000.
				(3)The Secretary may not accept a design for
			 the competition unless a plaster model accompanies the design.
				(d)Reverse
			 DesignThe design on the reverse of the coins minted under this
			 Act shall depict a baseball similar to those used by Major League Baseball.
			5.Issuance of
			 coins
			(a)Quality of
			 CoinsCoins minted under this Act shall be issued in uncirculated
			 and proof qualities.
			(b)Mint
			 FacilitiesAny facility of the United States Mint may be used to
			 strike uncirculated and half-dollar coins, but only the United States Mint
			 facility at West Point, New York, may be used to strike coins in proof
			 quality.
			(c)Period for
			 IssuanceThe Secretary may issue coins minted under this Act only
			 during the 1-year period beginning on January 1, 2015.
			6.Sale of
			 coins
			(a)Sale
			 PriceThe coins issued under this Act shall be sold by the
			 Secretary at a price equal to the sum of—
				(1)the face value of
			 the coins;
				(2)the surcharge
			 provided in section 7(a) with respect to such coins; and
				(3)the cost of
			 designing and issuing the coins (including labor, materials, dies, use of
			 machinery, overhead expenses, marketing, and shipping).
				(b)Bulk
			 SalesThe Secretary shall make bulk sales of the coins issued
			 under this Act at a reasonable discount.
			(c)Prepaid
			 Orders
				(1)In
			 generalThe Secretary shall accept prepaid orders for the coins
			 minted under this Act before the issuance of such coins.
				(2)DiscountSale
			 prices with respect to prepaid orders under paragraph (1) shall be at a
			 reasonable discount.
				7.Surcharges
			(a)In
			 GeneralAll sales of coins minted under this Act shall include a
			 surcharge as follows:
				(1)A
			 surcharge of $35 per coin for the $5 coin.
				(2)A
			 surcharge of $10 per coin for the $1 coin.
				(3)A
			 surcharge of $5 per coin for the half dollar coin.
				(b)DistributionSubject
			 to section 5134(f) of title 31, United States Code, all surcharges received by
			 the Secretary from the sale of coins issued under this Act shall be promptly
			 paid by the Secretary to the National Baseball Hall of Fame to help finance its
			 operations.
			(c)AuditsThe
			 National Baseball Hall of Fame shall be subject to the audit requirements of
			 section 5134(f)(2) of title 31, United States Code, with regard to the amounts
			 received under subsection (b).
			(d)LimitationNotwithstanding
			 subsection (a), no surcharge may be included with respect to the issuance under
			 this Act of any coin during a calendar year if, as of the time of such
			 issuance, the issuance of such coin would result in the number of commemorative
			 coin programs issued during such year to exceed the annual commemorative coin
			 program issuance limitation under section 5112(m)(1) of title 31, United States
			 Code (as in effect on the date of the enactment of this Act). The Secretary of
			 the Treasury may issue guidance to carry out this subsection.
			8.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Committee on the Budget of the House of Representatives, provided that such
			 statement has been submitted prior to the vote on passage.
		
